Citation Nr: 1735265	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1994, from June 2004 to November 2005, from December 2009 to August 2010, from December 2010 to January 2012, from July 2013 to September 2014, from June 2015 to September 2015, from August 2016 to September 2016, and from January 2017 to March 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston Salem, North Carolina, which denied, in part, entitlement to service connection for sleep apnea and entitlement to a compensable rating for bilateral hearing loss.  The Veteran filed a Notice of Disagreement as to these two claims.  Jurisdiction over this case was transferred to the RO in Nashville, Tennessee, which in June 2013, granted entitlement to service connection for sleep apnea; and subsequently, that office forwarded the appeal to the Board, with the remaining issue of entitlement to a compensable rating for bilateral hearing loss.

As of July 30, 2013, the Veteran withdrew his request for a Travel Board Hearing. 


FINDING OF FACT

The Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

In this case, the Veteran contends that his bilateral hearing loss has become worse and that he has no hearing in his left ear.  See July 2009 VA Form 21-4138.  The Veteran's service-connected bilateral hearing loss disability is currently evaluated at a non compensable rating for the entire appeal period under Diagnostic Code 6100.  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss.  Diagnostic Code 6100 pertains specifically to a hearing loss disability and the Veteran's symptoms are of hearing loss; thus, the Veteran is appropriately rated under Diagnostic Code 6100.

The Veteran was afforded VA audiological examinations in December 2010 and June 2015.

During a December 2010 VA audiological examination, an audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
50
55
LEFT
15
10
25
55
50

On Maryland CNC word list speech discrimination test, the Veteran measured 100 percent speech discrimination in his right ear and 96 percent in his left ear.  The puretone threshold average for his right ear is 35 decibels and 35 decibels in his left ear.  Bilateral sensorineural bilateral hearing loss was diagnosed.  

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a noncompensable rating.  

During a June 2015 VA audiological examination, the Veteran reported difficulty understanding speech due to his hearing.  The VA examiner noted that since the Veteran's last VA audiological examination, the Veteran has been exposed to noise on the ranges with the National Guard and from working in a factory.  During this time, the Veteran reported he wore hearing protection.  An audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
55
LEFT
15
10
30
40
50

On Maryland CNC word list speech discrimination test, the Veteran measured 94 percent speech discrimination in his right ear and 96 percent in his left ear.  The puretone threshold average for his right ear is 26 decibels and 33 decibels in his left ear.  Bilateral sensorineural hearing loss was diagnosed.  

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a non compensable rating.  

Because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, defined under subsection (a) as when the puretone threshold at each of the four specified frequencies is 55 or more, or under subsection (b) as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86 do not apply.

During the course of the appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss disability throughout the normal conditions of his life and activities of daily living, which includes his difficulty hearing conversations.  The Board is cognizant of the Veteran's contentions; and, has considered the Veteran's lay contentions as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof, but finds that these statements are outweighed by the objective audiological findings.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula.  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the audiological examinations from December 2010 and June 2015 are more probative of the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.85 and 4.86, a compensable is not warranted for the Veteran's bilateral hearing loss.  

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


